Lumpkin, P. J.
1. The legal presumption of negligence, upon which alone the plaintiffs’ case rested, was overcome by the testimony of three witnesses, which fully established due diligence on the part of the defendant. This testimony was practically uncontradicted, for. the mere differences of opinion among the witnesses as to time, distances, the range of vision, etc., did not involve questions of credibility or produce conflict as to the actual facts of the occurrence.
Argued March 8, —
Decided April 6, 1900.
Action for damages. Before Judge Nottingham. City court of Macon. July 29', 1899.
Hall & Wimberly and R. Q. Jordan, for plaintiff in error.
Hardeman, Davis & Turner, contra.
2. The charge of the court contained at least one inaccurate expression, attributable, doubtless, to inadvertence; and it was probably open to the criticism that it required of the railway company a greater degree of diligence than that imposed upon it by law. But, without regard to the special grounds of the motion for a new trial, the verdict ought to have been set aside as being contrary to law and the evidence.

Judgment reversed.


AU the Justices concurring,